

Exhibit 10.3
RESTRICTED STOCK UNIT AWARD AGREEMENT
(20__ Performance-Based Award – Investment Results)


This Agreement (“Agreement”) is made this <Grant Date> by and between
<Participant Name> (“Participant”) and The Progressive Corporation (the
“Company”).


1.    Definitions. Unless otherwise defined in this Agreement, each capitalized
term in this Agreement shall have the meaning given to it in The Progressive
Corporation 2010 Equity Incentive Plan, as amended (collectively, the “Plan”).
References herein to performance results of the Company mean the applicable
results achieved by the Subsidiaries and mutual company affiliate of the Company
in the portfolio(s) to the extent directly managed by Progressive Capital
Management Corp. during the Evaluation Period (“Managed Portfolios”).


2.    Award of Restricted Stock Units. The Company grants to Participant an
award (the “Award”) of performance-based restricted stock units (“Restricted
Stock Units” or “Units”), pursuant and subject to the Plan. The Award is based
on an initial award value of <# of Units> Units (the “Initial Award Value”). The
number of Restricted Stock Units that are ultimately earned pursuant to the
Award (if any) will be determined based on the Initial Award Value and the
procedures and calculations set forth in this Agreement. The maximum potential
Award is a number of Units equal to two (2) times the Initial Award Value (the
“Maximum Award Value”) plus Dividend Equivalent Units (defined below).


3.    Condition to Participant’s Rights under this Agreement. This Agreement
shall not become effective, and Participant shall have no rights with respect to
the Award or any Restricted Stock Units, unless and until Participant has fully
executed this Agreement and delivered it to the Company. In the Company’s sole
discretion, such execution and delivery may be accomplished through electronic
means.


4.    Restrictions; Vesting. Subject to the terms and conditions of the Plan and
this Agreement, Participant’s rights in and to Restricted Stock Units shall
vest, if at all, as follows:




a.    Evaluation Period. The “Evaluation Period” shall be the three-year period
comprised of the calendar years 20__, 20__ and 20__.


b.    Certification. The Award shall vest (if at all) only if, to the extent,
and when the Compensation Committee of the Board of Directors (the “Committee”)
certifies:


i.     the Performance Ranking of, and Performance Factor for, the Company’s
Fixed-Income Portfolio (as each of those terms are defined in Subparagraph c.
below); and


ii.     the corresponding number of Restricted Stock Units (if any) that have
vested as a result of such performance.


If the Committee certifies the vesting of a number of Units that is less than
the Maximum Award Value, then with respect to all other Units that could have
been earned under this Agreement, the Award will terminate and be forfeited
automatically.





W::\\LEGAL\LFH\L090882 (2010 Equity Plan)\PB RSU Agmt-Invest-2015(Form for
10-Q)     1

--------------------------------------------------------------------------------



c.    Number of Units Vesting. The number of Restricted Stock Units (if any)
that vest in connection with the Award will be determined by application of the
following formula:


Number of Units Vesting = Initial Award Value x Performance Factor


i.    The Performance Factor will be determined after the expiration of the
Evaluation Period based on the fully taxable equivalent total return of the
segment(s) of the Company’s fixed-income investment portfolio that constitute(s)
Managed Portfolios (the “Fixed-Income Portfolio” or “Portfolio”), in comparison
to the total returns of the group of comparable investment firms identified by
Rogers Casey (the “Investment Benchmark”), each calculated for the three
calendar years comprising the Evaluation Period. After the end of the Evaluation
Period, Rogers Casey will determine the firms that are included in the
Investment Benchmark in accordance with the criteria specified on Exhibit I
hereto. Rogers Casey will also supply to the Company the monthly total return
data for each of the Investment Benchmark firms for the three-year period ending
on the last day of the Evaluation Period.


Investment results for the Fixed-Income Portfolio will be marked to market,
including the benefit of any state premium tax abatements for municipal
securities held in the Portfolio that are realized by the Company during the
Evaluation Period, in order to calculate the Portfolio’s fully taxable
equivalent total return, compounded on a monthly basis, for the Evaluation
Period. The investment performance achieved by the Fixed-Income Portfolio for
the Evaluation Period will then be compared against the total returns of the
firms included in the Investment Benchmark for the same period, also compounded
on a monthly basis, as determined by the Company from the monthly performance
data supplied by Rogers Casey for each firm in the Investment Benchmark, to
determine where the Fixed-Income Portfolio’s performance falls on a percentile
basis when compared to the firms in the Investment Benchmark, as further
described in Exhibit II hereto (“Performance Ranking”).


The Portfolio’s Performance Ranking will be used to determine a performance
score of between 0.00 and 2.00 for the Evaluation Period, based on the following
schedule:


Score = 0.00
Rank at or below
Score = 1.00
Rank equal to
Score = 2.00
Rank at or above


25th Percentile


50th Percentile


75th Percentile

  
A Performance Ranking between the values identified in the schedule will be
interpolated on a straight-line basis to generate the Performance Factor, as
further described on Exhibit II.


ii.    The Company will work with Rogers Casey to ensure, to the extent
practicable, that the list of firms comprising the Investment Benchmark and all
data necessary to calculate the Performance Ranking and the Performance Factor
are received by March 1st of the year immediately following the Evaluation
Period. In all events, distributions under this Agreement must be made on or
before March 15th of the year immediately following the Evaluation Period.



W::\\LEGAL\LFH\L090882 (2010 Equity Plan)\PB RSU Agmt-Invest-2015(Form for
10-Q)     2

--------------------------------------------------------------------------------





iii.    In the event that Rogers Casey (or its successors or assigns) ceases to
provide or publish the information required to calculate the Performance Factor,
or modifies the information in such a way as to render the comparisons required
by this Agreement to be not meaningful, in the Committee’s sole judgment, the
determinations required above shall be made using such comparable Company and
other investment data as may be available from another recognized provider of
investment industry data as the Committee may approve in its sole discretion.


d.    Committee Discretion. Notwithstanding anything to the contrary contained
in this Agreement, at or prior to the time of vesting, the Committee, in its
sole discretion, may reduce the number of Restricted Stock Units that otherwise
would vest according to this Agreement, or eliminate the Award in full. The
Committee, in its sole discretion, may treat individual participants differently
for these purposes. Any such determination by the Committee shall be final and
binding on the Participant. Under no circumstances shall the Committee have
discretion to increase the award to any Participant in excess of the number of
Units that would have been awarded at vesting based on this Paragraph 4
(excluding Dividend Equivalent Units and adjustments required by Section 3(c) of
the Plan).


The Award shall vest in accordance with and subject to the foregoing except to
the extent that, prior to the Committee’s certification of the Award, the Award
has been forfeited under the terms and conditions of the Plan or this Agreement.


5.    Dividend Equivalents. Subject to this Paragraph 5, Participant shall be
credited with Dividend Equivalents with respect to the outstanding Award with
respect to dividends for which a record date occurs prior to the applicable
vesting date. All Dividend Equivalents so credited will be deemed to be
reinvested in Restricted Stock Units on the date that the applicable dividend or
distribution is made to the Company’s shareholders, based on the Initial Award
Value and any Units resulting from prior reinvestments of Dividend Equivalents,
in the number of Units determined by dividing the value of the Dividend
Equivalents by the Fair Market Value of the Company’s Stock on such date
(rounded to the nearest thousandth of a whole Unit or as otherwise reasonably
determined by the Company); provided, however, that if Dividend Equivalents
cannot be reinvested in Units due to the operation of Section 3(a) of the Plan,
such Dividend Equivalents will be credited to Participant as a cash value based
on the Initial Award Value and any Units resulting from prior reinvestments of
Dividend Equivalents, which cash value shall be held by the Company (without
interest) subject to this Agreement. The Units resulting from the reinvestment
of such Dividend Equivalents (“Dividend Equivalent Units”) and, if applicable,
cash value resulting from such reinvestment, shall be subject to the same terms
and conditions, and shall vest or be forfeited (if applicable) at the same time,
upon the same conditions, and in the same proportion, as the Initial Award Value
set forth in this Award; provided, however, that if a vesting date occurs after
the record date for, but before the payment date of, a dividend, then the
Dividend Equivalent Units related to such dividend will be paid in cash or in
Stock, in the sole discretion of the Company, as soon as practicable following
the payment date for such dividend.


6.    Units Non-Transferable. No Restricted Stock Units (and no Dividend
Equivalent Units) shall be transferable by Participant other than by will or by
the laws of descent and distribution, and then only in accordance with the Plan.
In the event any Award is transferred or assigned pursuant to a court order,
such transfer or assignment shall be without liability to the Company, and the
Company shall have the right to offset against such Award any expenses
(including attorneys’ fees) incurred by the Company in connection with such
transfer or assignment.



W::\\LEGAL\LFH\L090882 (2010 Equity Plan)\PB RSU Agmt-Invest-2015(Form for
10-Q)     3

--------------------------------------------------------------------------------





7.    Deferral of Award. If Participant is eligible, and has made the
appropriate election, to defer the Award into The Progressive Corporation
Executive Deferred Compensation Plan (the “Deferral Plan”), at the time of
vesting, the Restricted Stock Units that would otherwise vest under this
Agreement (excluding any Dividend Equivalent Units, which shall be delivered to
Participant in accordance with Paragraph 9) shall be considered to be deferred
pursuant to the Deferral Plan, subject to and in accordance with the terms and
conditions of the Deferral Plan and any related deferral agreement.


8.    Termination of Employment. Except as otherwise provided in the Plan or in
this Paragraph 8, or as determined by the Committee, if Participant’s employment
with the Company is terminated for any reason other than death or Qualified
Retirement, the Award and all Restricted Stock Units held by Participant that
are unvested or subject to restriction at the time of such termination shall be
forfeited automatically. In the event that any such termination of employment
occurs, for any reason other than for Cause, after the end of the Evaluation
Period but prior to the Committee’s certification of results for the Evaluation
Period, the Award shall not be forfeited at the time of Participant’s
termination, and Participant shall be eligible to participate in the vesting of
Restricted Stock Units under this Agreement only to the extent certified by the
Committee, subject to the provisions of the Plan; provided, however, that if the
Committee determines that Participant is engaging in, or has engaged in, a
Disqualifying Activity and that such Disqualifying Activity occurred before the
vesting of the Award, the Award and all applicable Restricted Stock Units that
are then unvested or subject to restriction shall be forfeited or deemed to be
forfeited automatically as of the Disqualification Date determined by the
Committee and, if the vesting has already occurred, the provisions of Section
10(d)(ii) of the Plan will apply (without regard to whether a Qualified
Retirement has occurred). Any determination by the Committee that the
Participant is engaging in, or has engaged in, any Disqualifying Activity, and
of the Disqualification Date, shall be final and conclusive on Participant.


9.    Delivery at Vesting. Subject to the provisions of the Plan and this
Agreement, upon vesting of all or part of the Award, the Company shall deliver
to Participant one share of the Company’s Stock in exchange for each such vested
Restricted Stock Unit and for each Dividend Equivalent Unit related thereto, and
the remaining Restricted Stock Units (if any) shall be cancelled. Unless
determined otherwise by the Company at any time prior to the applicable
delivery, each fractional Restricted Stock Unit shall vest and be settled in an
equal fraction of a share of the Company’s Stock.


10.    Taxes. No later than the date as of which an amount relating to the Award
first becomes taxable, Participant shall pay to the Company, or make
arrangements satisfactory to the Committee regarding the payment of, any
federal, state and local taxes and other items of any kind required by law to be
withheld with respect to such amount. The obligations of the Company under the
Plan shall be conditional on such payment or arrangements and the Company and
its Subsidiaries and Affiliate, to the extent permitted by law, shall have the
right to deduct any such taxes from any payment of any kind otherwise due to
Participant. At vesting, Restricted Stock Units awarded under this Agreement
will be valued at the Fair Market Value of the Company’s Stock on such date.


Participant must satisfy the minimum statutory tax withholding obligations
resulting from the vesting of Restricted Stock Units (“Minimum Withholding
Obligations”) either (a) by surrendering to the Company Restricted Stock Units
that are then vesting with a value sufficient to satisfy the Minimum Withholding
Obligations, or (b) by paying to the Company the appropriate amount in cash or,
if acceptable to the Company, by check or other instrument. Unless Participant
advises the Company of his or her election to use an alternative payment method,
Participant shall be deemed to have elected to



W::\\LEGAL\LFH\L090882 (2010 Equity Plan)\PB RSU Agmt-Invest-2015(Form for
10-Q)     4

--------------------------------------------------------------------------------



surrender to the Company Restricted Stock Units that are then vesting with a
value sufficient to satisfy the Minimum Withholding Obligations.


Under no circumstances will Participant be entitled to satisfy any Minimum
Withholding Obligations by surrendering Restricted Stock Units that are not then
vesting or any Restricted Stock Units that Participant has elected to defer
under Paragraph 7 above. All payments, surrenders of Units or shares, elections
or requests for approval must be made by Participant in accordance with such
procedures as may be adopted by the Company in connection therewith, and subject
to such rules as have been or may be adopted by the Committee.


11.    Non-Solicitation. In consideration of the Award made to Participant under
this Agreement, for a period of twelve (12) months immediately following
Participant's Separation Date (defined below), Participant shall not directly or
indirectly recruit or solicit for hire, or hire, or assist in any manner in the
recruitment, solicitation for hire or hiring, of any employee or officer of the
Company or any of its Subsidiaries, or in any way induce any such employee or
officer to terminate his or her employment with the Company or any of its
Subsidiaries. For purposes of this Paragraph, "Separation Date" means the date
on which Participant's employment with the Company or its Subsidiaries is
terminated for any reason.


12.    Recoupment. If the Securities and Exchange Commission adopts final rules
under Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act that require, as a condition to the Company’s continued listing on a
national securities exchange, that the Company develop and implement a policy
requiring the recovery of erroneously awarded compensation, and such regulations
are applicable to Participant and the Award granted pursuant to this Agreement,
then the following shall apply:


In the event that the Company is required to prepare a restatement of one or
more of its financial statements due to the material noncompliance of the
Company with any financial reporting requirement under the federal securities
laws, the Company will be entitled to recover from Participant, and Participant
will promptly upon written demand return to the Company (whether or not
Participant remains an employee of the Company at the time of such restatement
or thereafter), the amount of any Award granted hereunder that (i) was paid or
distributed to Participant (or any assignee or transferee permitted under
Paragraph 6 above) during the three year period preceding the date on which the
Company is required to prepare such restatement, and (ii) is in excess of what
would have been paid or distributed to Participant (or any such assignee or
transferee) under the restatement, or such other amount as may be required by
the rules of the Securities and Exchange Commission or, if applicable, the New
York Stock Exchange.


The provisions of this Paragraph 12 are in addition to the rights of the Company
as set forth in Section 14(h) of the Plan.


13.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes and cancels any other agreement, representation or
communication, whether oral or in writing, between the parties relating to the
Award, provided that the Agreement shall be at all times subject to the Plan.





W::\\LEGAL\LFH\L090882 (2010 Equity Plan)\PB RSU Agmt-Invest-2015(Form for
10-Q)     5

--------------------------------------------------------------------------------



14.    Amendment. The Committee, in its sole discretion, may amend the terms of
this Award, but no such amendment shall be made that would impair the rights of
Participant, without Participant’s consent.


15.     Acknowledgments. Participant: (a) acknowledges receiving a copy of the
Plan Description relating to the Plan, and represents that he or she is familiar
with all of the material provisions of the Plan, as set forth in such Plan
Description; (b) accepts this Agreement and the Award subject to all provisions
of the Plan and this Agreement; and (c) agrees to accept as binding, conclusive
and final all decisions and interpretations of the Committee relating to the
Plan, this Agreement or the Award.


Participant evidences his or her agreement with the terms and conditions of this
Agreement, and his or her intention to be bound by this Agreement, by
electronically accepting the Award pursuant to the procedures adopted by the
Company. Upon such acceptance by Participant, this Agreement will be immediately
binding and enforceable against Participant and the Company.


THE PROGRESSIVE CORPORATION




By: /s/     Charles E. Jarrett        
Vice President & Secretary



W::\\LEGAL\LFH\L090882 (2010 Equity Plan)\PB RSU Agmt-Invest-2015(Form for
10-Q)     6

--------------------------------------------------------------------------------



EXHIBIT I


INVESTMENT BENCHMARK CRITERIA




After the end of the Evaluation Period, Rogers Casey will determine the firms
comprising the Investment Benchmark for the Plan year from its records and will
supply to the Company the monthly total returns and any other relevant data for
each of those firms for the Evaluation Period.


A firm will be included in the Investment Benchmark if Rogers Casey is able to
determine from its records that:
    
1.
The firm has provided monthly data regarding its holdings and investment return,
as necessary to determine or calculate such firm’s monthly total return, and to
evaluate such firm’s compliance with each of the criteria set forth below, for
the entire Evaluation Period; and



2.
At all times during the Evaluation Period, the information provided by the firm
shows, or Rogers Casey is able to calculate, that such firm’s investment
portfolio satisfies each of the following criteria:



Duration:             Effective Duration between 1.5 years and 5.0 years
Credit Quality Average         = A, or = AA, or = AAA, or = AAA+
Convexity (%)             >= -1
Sector Allocation:         U.S. High-Yield Corporate Debt <= 10%
Sector Allocation:         Mortgages <= 60%
Sector Allocation:         U.S. Investment-Grade Corporate Debt <= 60%
Sector Allocation:         CMBS <= 60%
Sector Allocation:         ABS <= 60%
Sector Allocation:         Emerging Markets Debt <= 5%




3.
The Company will have no discretion to alter the Investment Benchmark list after
it is finalized by Rogers Casey.






W::\\LEGAL\LFH\L090882 (2010 Equity Plan)\PB RSU Agmt-Invest-2015(Form for
10-Q)     7

--------------------------------------------------------------------------------



EXHIBIT II


DETERMINATION OF PERFORMANCE RANKING
AND PERFORMANCE FACTOR




Once all the total returns are calculated, the data is sorted in descending
order from highest to lowest total return. From here, the process to compute the
Performance Factor is as follows:


INTERPOLATED VALUES FOR SETTING TOP AND BOTTOM 25% LEVELS
The top 25% and bottom 25% total return rankings are computed based on the total
number of firms in the Investment Benchmark, excluding the PCM Fixed-Income
Portfolio return. For example, if there were 279 participants, the return
required to earn a 2.00 portfolio performance factor would be determined by
interpolating between the sixty-ninth and seventieth firm’s returns, since 25%
of 279 = 69.75. The same procedure would be used to determine the 0.00 portfolio
performance factor.


The total returns, computed by Investment Accounting, for the interpolated
positions are calculated as follows (continuing to use an example of 279 survey
firms):


Interpolated Value = Firm 69 return – ((Firm 69 Return - Firm 70 Return)*0.75)
Firm 69 = 18.35%
Firm 70 = 18.23%


Firm 69.75 (Interpolated Value) = 18.35% - ((18.35%-18.23%)*0.75) = 18.26%.


In this case, the PCM Performance Factor will equal 2.00 if its total return
equals the interpolated value for Firm 69.75 or 18.26%. A similar calculation is
then used to determine the bottom 25% group and interpolated value for a 0.00
performance score.





W::\\LEGAL\LFH\L090882 (2010 Equity Plan)\PB RSU Agmt-Invest-2015(Form for
10-Q)     8

--------------------------------------------------------------------------------



Once the two groups are computed, top and bottom 25%, the remainder of the
performance scores are calculated as follows:


Performance score variance = (2.00) / Number of positions from first participant
after the top 25% ranking to the 1st participant in the bottom 25% ranking. In
the case of 279 participants, the number of positions to divide the 2.00
performance factors by would be 142.


The calculation for the performance score variance from 2.00 – 0.00 would be:


2.00 / 142 = .014085 per position for 279 firms


In the case of a tie in total returns between firms, each firm will have the
same performance score, one step under the next higher position. The next lowest
position would then be stepped down by a factor based on the number of
participants who tie. In the case of a tie between two firms, the step down will
be twice the performance score variance to maintain the proper stepping to the
0.00 performance score level.


Example: If firms 70 and 71 each had the same total return in the 279 firm
example, then firms 70 and 71 would each have a Performance Factor of 1.985915,
which is 2.00 - .014085. The number 72 position in this example would have a
performance score of 1.957746, which is the required step down from 70 to 72.


In addition, if the returns are tied between the interpolated value set for the
2.00 performance score and any position below the 2.00 level, those lower
positions will also be set to a 2.00 performance score. The step down factor in
the performance score will work similarly as noted in the example above. For the
last 25% group, all firms with total returns equaling the last interpolated
total return value would have the same performance score as the last
interpolated value (.014085), and all others in the last 25% group would have a
0.00 Portfolio Performance Factor.


Once all the performance scores have been created, from 2.00 to 0.00, PCM’s
return is compared to the rankings to determine its Performance Factor. If the
PCM return is not in the top or bottom 25% and does not match the return of any
participant, then PCM’s Performance Factor is an interpolated value between the
firms with the next highest and next lowest returns.


The interpolation computation for the Performance Factor based on PCM’s return
is as follows:


Performance score of firm below PCM return + (PCM’s Return – Return below PCM) /
(Return above PCM – Return below PCM) * (Performance score of firm above PCM –
Performance score of firm below PCM)


Assuming the following data, using the 279 firm example:


Firm
Performance score
Total return
Firm above PCM
.90
13.61
PCM
 
13.39
Firm below PCM
.89
13.34



The calculation of PCM’s Performance Factor is:


0.89 + (13.39-13.34) / (13.61-13.34) * (0.90-0.89) = 0.89



W::\\LEGAL\LFH\L090882 (2010 Equity Plan)\PB RSU Agmt-Invest-2015(Form for
10-Q)     9

--------------------------------------------------------------------------------



    
The final performance score is rounded to the nearest one-hundredth, if
necessary.


 





W::\\LEGAL\LFH\L090882 (2010 Equity Plan)\PB RSU Agmt-Invest-2015(Form for
10-Q)     10